Title: To James Madison from the Chevalier de Dagepan, 19 February 1816
From: Dagepan, Chevalier de
To: Madison, James


                    
                        
                            
                                Monseigneur
                            
                            Mamaroneck le 19 fevrier 1816
                        
                        Ayant peut-être commis une indiscrétion, en faveur de mon oppinion, Contre les englois, dans le court espace que j’ai resté à boston, Ce qui à occassioné je crois, un embargo envers ma correspondance; voyant Ce, me Suis décidé, de faire route, pour New-york; a cet éffet le courrier fut ma Voiture; poursuivi par des Englois, qui avoient projette, de me mettre au rang des morts; j’ai été forcé de Soutenir un Siège dans la taverne du vilage d’mamaroneck depuis deux heures du matin 30 janvier dernier, jusqu’à midy: la présence de quelques notables du pays, me prenant Sous leur protection forcerent L’ennemis de lever le Siège.
                        Je Suis Enfin délivré, et réside provisoirement dans la Contrée, en attendant plus ample informé, principalement contre le chef de Cette taverne, qui jusqu’à présent, n’a rien fait pour Se justifier du complot d’assassinat, trainé Contre moi; grace à ma contenance, ayant affaire à une douzaine de laches, j’ai Eu le bonheur de pétrifier cette bande; pour Cet effet, j’aurai Lhonneur d’adresser ma plainte, à Messieurs les magistrats de la vil[l]e de New-yorck.
                        Le sujet de la premiere lettre que je me Suis fait L’honneur d’adresser à Votre Seigneurie, portait, que madame La baronne Thureau de Paris, doit m’avoir éxpédié un paquet Sous le Couvert de votre Exéllence.
                        En Second lieu, en ma qualité d’ancien officier d’artillerie de marine, je Suis parvenu au point de diriger le mortier à la mer Comme je le dirige à terre; ai L’honneur de proposer à la nation américaine, de dresser des bombardiers marins, à qui je transmitterai mes moyens, tant pour Venger mon pauvre pays, que pour préserver Celui que s’abitte du jour des Englois.
                        
                        Ce projet est d’autant plus interréssant, quil ne présente point de dépensse. J’ai Lhonnneur d’Etre avec Respect de votre Exéllence le très humble et tres obeissant Serviteur
                        
                            Le chevr. de legion D’honr. Dagepanancien Capitaine Commandantau 1er. Régt. d’artillerie de marine,réfugié aux Etats unis.
                        
                    
                    
                        Nte: pour que Lhonneur de vôtre réponse me parvienne, je prends Cette adresse. A Monsieur Peter Ferris, au village de Mamaroneck près Newyork.
                    
                 
                    CONDENSED TRANSLATION
                    Having perhaps committed an indiscretion in his opinion against the English in the short time he stayed in Boston, which he believes occasioned an embargo against his correspondence, he decided to take the road to New York, and to that effect the express was his coach. Pursued by some Englishmen, who had planned to place him in the ranks of the dead, he was besieged in the tavern of the village of Mamaroneck from two in the morning until noon last January 30; the presence of some notable persons of the country, taking him under their protection, forced the enemy to lift the siege.
                    Finally released, he resides provisionally in the region, awaiting more detailed information, principally against the head of the tavern, who up to this time, has done nothing to acquit himself of the murder plotted against Dagepan. Thanks to his bearing, while facing a dozen cowards, he was fortunate to be able to terrify the band; consequently, he will have the honor of addressing his complaint to the honorable magistrates of the city of New York.
                    The subject of the first letter which he did himself the honor to write to JM was to the effect that the baroness Thureau of Paris must have sent him a package under JM’s name.
                    In the second place, in his quality as a former naval artillery officer, able to direct mortar at sea as he directs it on land, he has the honor to propose to the American nation, to train naval bombardiers, to whom he will transmit the means to avenge his poor country, as well as to protect those who brought down the English.
                    This project is all the more interesting as it involves no expense at all.
                    [Adds in a postscript] In order that JM’s answer may reach him, he is at the address of Mr. Peter Ferris in the village of Mamaroneck near New York.
                